      Case 1:14-cv-07694-LJL-JLC Document 194 Filed 02/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YIEN-KOO KING,
                                   Plaintiff,
              -against-                                            1:14-Civ-07694-(LJL) (JLC)
ANDREW WANG, SHOU-KUNG WANG, BAO WU
TANG, JIAN BAO GALLERY, ANTHONY CHOU,
CHEN-MEI LIN, WEI ZHENG, YE YONG-QING, YUE
DA-JIN and JOHN DOES 1-9,
                                   Defendants.



   NOTICE OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE, that plaintiff Yien-Koo Wang King (the “Plaintiff”), by

and through her undersigned counsel, shall move this Court, before the Honorable Lewis

J. Liman, at a date and time to be set by the Court, at the United States Courthouse located

at 500 Pearl Street, Courtroom 15C, New York, New York, upon the accompanying

(i) Memorandum of Law in Support of Plaintiff’s Motion for Partial Summary Judgment;

(ii) Statement of Material Facts Pursuant to Local Civil Rule 56.1; (iii) Declaration of the

Public Administrator of New York County, sworn to on February 14, 2020 and attached

Exhibits; (iv) the Declaration of Yien-Koo Wang King, sworn to on February 14, 2020 and

attached Exhibits; (v) the Declaration of Timothy Savitsky, dated February 14, 2020 and

attached Exhibits; and (vi) Declaration of Patrick Regan, dated February 13, 2020, and

attached Exhibits, for partial summary judgment in Plaintiff’s favor on Count IX of the

Amended Complaint against Andrew Wang, pursuant to Rule 56 of the Federal Rules of

Civil Procedure.
      Case 1:14-cv-07694-LJL-JLC Document 194 Filed 02/14/20 Page 2 of 2




      Dated: New York, New York
            February 14, 2020
                                      By: /s/Timothy Savitsky
                                      SAM P. ISRAEL, P.C.
                                      Sam P. Israel (SPI0270)
                                      Timothy Savitsky (TS6683)
                                      180 Maiden Lane, 6th Floor
                                      New York, New York 10006
                                      T: 646-787-9880 | F: 646-787-9886
                                      E: admin@spi-pc.com
                                      Counsel for Plaintiff Yien-Koo King




To:   All parties of record via ECF




                                                                            2
